UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2270


JACQUELINE WOODS,

                Plaintiff - Appellant,

          v.

CASSANDRA SMITH, Security Personnel; MICHAEL ADU; WILLIAM
WASHINGTON, District Manager,

                Defendants – Appellees,

          and

JA-KIA ANTHONY, Human Resources,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cv-00527-JCC-IDD)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacqueline Woods, Appellant Pro Se.       Christine Ramapuram,
BONNER, KIERNAN, TREBACH & CROCIATA, LLP, Washington, D.C., for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Jacqueline      Woods     appeals      the    district    court’s     order

dismissing    her   action   with    prejudice         for   failure     to   state   a

claim.   We    have    reviewed     the       record   and   find   no    reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       Woods v. Smith, No. 1:09-cv-00527-JCC-IDD (E.D.

Va. Oct. 6, 2009).           Additionally, we deny Woods’s motion to

strike and motion to compel.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                          3